In an action on behalf of the infant plaintiff Catterson to recover damages for personal injuries alleged to have been sustained when an automobile, in which he was a passenger, was struck by defendant’s train, and by his parent for medical expenses and loss of services, plaintiffs appeal from a judgment in favor of defendant entered on a jury verdict. The notice of appeal states that an order denying a motion to set aside the verdict and for a new trial is brought up for review. Judgment unanimously affirmed, with costs. No opinion. Appeal from order dismissed, without costs. No such order is printed in the record. Present — Nolan, P. J., Wenzel, MacCrate, Murphy and Ughetta, JJ. [See post, p. 877.]